DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 6-10, filed February 3, 2021, with respect to Claims 1-6, 20, and 22-26, have been fully considered and are persuasive.  The 35 USC 103 rejection of Claims 1-6, 20, and 22-26 has been withdrawn. 
Allowable Subject Matter
Claims 1-6, 20, and 22-26 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art fails to teach chip transferring methods that include the following combination of steps, inter alia, 
providing a plurality of chips on a first load-bearing structure;
dividing the first load-bearing structure into a plurality of blocks, each block including multiple chips;
measuring a photoelectric characteristic value of each of the plurality of chips;
calculating an average photoelectric characteristic value for each block (based on the photoelectric characteristic value of each of the  chips in that block); and
transferring at least two blocks (each containing multiple chips) with the average photoelectric characteristic values within a same range to a second load-bearing structure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652